Citation Nr: 1515704	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

2.  Entitlement to special home adaptation grant.

3.  Entitlement to higher rates of special monthly compensation (SMC), based on loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2011 decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina.

In July 2014 the Board issued a decision granting eligibility for specially adapted housing, dismissing entitlement to special home adaptation grant, and denying entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment.  The Board's denial and dismissal were appealed to the United States Court of Appeals for Veterans Claims (Court), which granted a December 2014 Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel.  These matters have thus been returned to the Board for compliance with the terms of the JMR.


FINDINGS OF FACT

1.  Service-connected residuals of a low back disability include the loss of use of the lower extremities, to include the feet.

2.  Entitlement to specially adaptive housing has been granted.

3.  The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance due to service-connected residuals of a low back injury.

4. The Veteran has not suffered the anatomical loss of any extremity, and his natural knee action has not been prevented by the use of a prosthesis.



CONCLUSIONS OF LAW

1.  The criteria for automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2014).

2.  The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2014).

3.  The criteria for a higher level of SMC at a rate in excess of that authorized pursuant to 38 U.S.C.A. § 1114(l) are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Automobile and Adaptive Equipment or for Adaptive Equipment Only

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

Under 38 U.S.C.A. § 3902, VA shall provide "eligible persons" with certain financial assistance to purchase an automobile or adaptive equipment.  An "eligible person" - as defined by 38 U.S.C.A. § 3901 - includes any veteran entitled to compensation under Chapter 11 of Title 38 of the US Code for a disability that is the result of an injury incurred or disease contracted in or aggravated by military service (i.e., a service-connected disability) that involves the loss or permanent loss of use of one or both feet.  38 U.S.C.A. § 3901(1)(A)(i) (West 2014).  See also 38 C.F.R. § 3.808(a)(1), (b)(1) (2014).

The "loss of use" of a foot exists "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."  38 C.F.R. § 3.350(a)(2) (2014).

As a threshold matter, the Veteran is service-connected - and therefore entitled to compensation under Chapter 11 of Title 38 of the US Code - for paranoid schizophrenia, and residuals of a back injury.  He is not directly service-connected for any disability involving his hands, feet, or resulting visual impairment.  However, the Board finds that the Veteran's service-connected low back injury has resulted in functional equivalent of loss of use of the lower extremities; which includes loss of use of the feet.

On VA examination in December 2011 the Veteran was unable to complete straight leg testing due to back pain.  The Veteran used a wheelchair constantly and a cane occasionally due to his back pain, and in an addendum opinion, the same examiner opined that Veteran's service-connected back disability caused the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of a wheelchair (although it was noted that occasional locomotion may still have been possible by other methods, such as a cane, with assistance).  During the examination, reflexes in the knees and ankles were normal, and sensory evaluation of the thighs, lower legs, ankles, feet and toes were normal. 

VA examination in February 2013 revealed that the Veteran had bilateral calf and thigh atrophy, and reflexes were absent in both knees and ankles.  Sensory evaluation showed no light touch sensation in the lower legs, ankles, feet, or toes.  A May 2013 VA medical opinion based on a review of the claims file reflected that the Veteran's service-connected back disability required the use of a wheelchair for propulsion, and that - as also noted by the February 2013 VA examiner - the Veteran was unable to get out of the wheelchair due to severe back pain with loss of lower extremity use.

On review of the record by another VA examiner in June 2013, it was noted that there was "no medical documentation of loss of use of [the] . . . foot, so that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below [the] . . . knee with use of a suitable prosthetic appliance."  In arriving at this conclusion, the examiner noted a record in which it was indicated that the Veteran had not been exercising on his treadmill - and concluded that the Veteran must, therefore, be capable of walking.  The Board finds the June 2013 VA examination to be of exceptionally limited value.  Specifically, the examiner's contention that there was "no medical documentation" of loss of use of the foot reveals that the examiner did not carefully review the record, but rather was specifically focused on particular pieces of evidence to the exclusion of others.  For example, with regard to the Veteran's use of a treadmill, a July 2013 letter on the Veteran's behalf clarified that the treadmill in question "is modified with a harness apparatus design for paraplegic" use.

In their December 2014 JMR, the parties noted that the Board had previously found that the Veteran's service-connected residuals of a back injury are productive of loss of use of the bilateral lower extremities, and questioned whether this amounted to a loss of use of the feet under 38 C.F.R. § 3.350(a)(2) for the purposes of establishing entitlement to benefits provided by 38 U.S.C. § 3902.  Presently, the Board finds that the Veteran's loss of use of the lower extremities in fact does equate to the "loss of use" of both feet for the purposes of establishing eligibility.

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to broadly interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Therefore, the Veteran's service-connected back injury residuals have resulted in the loss of use of the feet, and thus entitlement to automobile and adaptive equipment is warranted.


Higher Rates of SMC

The Veteran is entitled to receive special monthly compensation at the "l" level under authority of 38 U.S.C.A. § 1114(l) (West 2014) and 38 C.F.R. § 3.350(b) (2014) throughout the period on appeal.  In their December 2014 JMR, the parties agreed that the issue of entitlement to higher rates of SMC had been reasonably raised by the record.  Specifically, the parties argued that because the Board had found that the Veteran had lost use of his lower extremities consideration of additional SMC benefits was before the Board as well.

The Board has carefully considered the criteria regarding the award of all levels of SMC authorized under 38 U.S.C.A. § 1114; however the foregoing discussion is limited to those most closely applicable to the Veteran's specific circumstances.  SMC under 38 U.S.C.A. § 1114(m) (West 2014) - which provides a benefit greater than that paid under 38 U.S.C.A. § 1114(l) - provides special monthly compensation under various conditions, including on the loss of use of both legs at a level, or with complications, preventing natural knee action with a prosthesis in place.  Natural knee action, for these purposes is considered prevented where the proper prosthetic appliance requires natural use of the joint, or where necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  See 38 C.F.R. § 3.350(c)(2).

In this case, while the Veteran is essentially confined to a wheelchair and is unable to ambulate, the Board nonetheless finds that natural knee action has not been prevented by the use of a prosthesis, as a wheelchair does not amount to a prosthetic appliance.  Furthermore the cause of the Veteran's confinement to a wheelchair is his lower extremity symptoms, as opposed to it being the use of such wheelchair causing his symptoms as contemplated by 38 C.F.R. § 3.350(c)(2).  Thus entitlement to SMC under 38 U.S.C.A. § 1114(m) is not warranted.

Entitlement to SMC under 38 U.S.C.A. § 1114(n) is available only on anatomical loss or loss of use of both arms, anatomical loss of both legs, anatomical loss of one arm and one leg, anatomical loss of both eyes, or blindness without light perception in both eyes.  38 U.S.C.A. §1114(n) (West 2014); 38 C.F.R. § 3.350(d) (2014).  Here, the Veteran has had no amputations, of the arms or legs, nor has he lost use of both arms, and thus compensation under this Section cannot be awarded.

38 U.S.C.A. § 1114(o) provides SMC for situations including conditions entitling a veteran to two or more of the SMC rates (with no condition being considered twice) provided in 38 U.S.C. 1114(l) through (n).  38 C.F.R. § 3.50(e) (2014).  Any such combination must be based upon separate and distinct disabilities, for example were a veteran who had suffered the loss or loss of use of two extremities is being considered for 38 U.S.C.A. § 1114(o) on account of helplessness requiring regular aid and attendance, such aid and attendance must be based on need resulting from pathology other than that of the extremities.  

Here, although the Veteran has been found eligible for SMC under both 38 U.S.C.A. §§ 1114(l) and (s), eligibility for both is based in part of his service-connected low back injury.  Thus, these cannot be considered as SMC rates whose entitlement is based on separate and distinct disabilities for the purposes of awarding SMC under 38 U.S.C.A. § 1114(o) (2014).

Having considered all possible additional rates of SMC, including those not expressly discussed above, the Board finds that no such additional SMC is warranted at this time, and the Veteran's claim is denied.

Special Home Adaption Grant

In their December 2014 JMR, the parties moved, in part, for the Court to vacate and remand the Board's "determin[ation] that the claim of entitlement to a special home adaption grant was moot."  The Court granted the parties' motion in its December 2014 Order, and thus the matter of entitlement to a special home adaption grant is once again before the Board.

Generally, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).  In this case, the Veteran was granted entitlement to specially adaptive housing, which is a greater benefit, in the Board's July 2014 decision.  

The award of benefits under 38 C.F.R. § 3.809a, are available contingent upon several inclusive conditions described in 38 C.F.R. §§ 3.809a(a) and (b).  Among those precedent conditions is the fact that the Veteran "is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under § 3.809 . . . under 38 U.S.C. § 2101(a)."

Here, in having been granted the higher benefit - under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809 - the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a must be denied.  While the Board had previously dismissed the matter as moot, on review the Board has determined that the more appropriate disposition is that of a denial.


Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Regarding entitlement to special home adaptation grant, however, VA has no duty to provide the Veteran with particularized notice as the issue involves a claim that cannot be substantiated as a matter of law, given that the Veteran has been granted entitlement to specially adaptive housing.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Board acknowledges that no duty to notify letter was sent to the Veteran regarding the specific evidentiary burdens needed to be met in establishing a higher level of SMC.  Nonetheless, the Veteran's private attorney has made informed arguments on the record, including in his JMR to the Court, regarding such entitlement.  Accordingly, given that the Veteran's representative has shown actual knowledge of the applicable laws and regulations, the underlying purpose behind the VA's notice requirement has been satisfied as the Veteran has thus been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of pertinet VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations and opinions render in December 2011, March 2012, February 2013, May 2013, and June 2013 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

To the extent that the Board is granting entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, this represents a full grant of the benefit sought on appeal and VA has no further duty to notify or assist regarding this matter.


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment is granted.

Special home adaptation grant is denied.

A higher rate of SMC is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


